Brewer, J.,
concurring: Whatever may be the rule as to the power of the city council, in the absence of the prescribed list, to determine the number of adult residents, and the effect of that determination upon the validity of a license issued in pursuance thereof, I think this court, in the exercise of its discretion, should never compel any officer to sign or issue a license, when it appears as a fact, and notwithstanding the determination of the council, that a majority of the adult residents have not in fact signed the petition. I think the principle laid down in The State, ex. rel., v. Comm’rs of Harper County, ante, p. 456, controls this case, and compels the judgment for the defendant.